Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 1 of 22

AO 106 (Rev. 06/09) Application fora Search Warrant EB | J zane

UNITED STATES DISTRICT COURT Jun 9.4 2091

for the

 

atk Mark C. McCartt, Clerk
Northern District of Oklahoma U.S. DISTRICT COURT

owen. QIEMIUQO OPS

In the Matter of the Search of

)
)
Facebook Account User ID: )
FACEBOOK.COM/ALETA.THOMAS.79 )
that is stored at premises owned, maintained, )
controlled, or operated by Facebook, Inc. )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment “A”

located in the Northern District of Oklahoma ,, there is now concealed (identify the person or describe the property to be
seized):

 

See Attachment “B”
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

M1 evidence of a crime;

M contraband, fruits of crime, or other items illegally possessed;

M property designed for use, intended for use, or used in committing a crime;
Oa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1032(a)(2)(C) Fraud and Related Activity in Connection with Computers
18 U.S.C. § 1343 Wire Fraud
18 U.S.C. § 1344 Bank Fraud
18 U.S.C. § 1014 False Statement to a Financial Institution

The application is based on these facts:
See Affidavit of TIGTA SA Kelly Cason, attached hereto.
4 Continued on the attached sheet.
1 Delayed notice of. days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Sey

"7 Applicant ’s. signature °
SA Kelly Cason, TIGTA

 

 

Printed name and title
Swom to by telephone. rv,
Date: = rf - 7 UY Judge's sighature a
City and state: Tulsa, OK Jodi F, Jayne, U.S. Magistrate

 

Printed name and title
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 2 of 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA

 

IN THE MATTER OF THE SEARCH OF

NOT OanOCAERAGIE,, | ALICATION FOR
THAT IS STORED AT PREMISES OWNED,| SEARCH WARRANT
MAINTAINED, CONTROLLED, OR

OPERATED BY FACEBOOK, INC.

 

Case No.

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Kelly Cason, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant
for information associated with a certain Facebook user ID that is stored at premises
owned, maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social
networking company headquartered in Menlo Park, California. The information to
be searched is described in the following paragraphs and in Attachment A. This
affidavit is made in support of an application for a search warrant under 18 U.S.C. §§
2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require Facebook to disclose to the
government records and other information in its possession, pertaining to the
subscriber or customer associated with the user ID.

2. Iam a Special Agent with the Treasury Inspector General for Tax

Administration (TIGTA). Iam currently assigned to the Little Rock, Arkansas Field
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 3 of 22

Office where I investigate financial crimes among other offenses relating to the
programs and operations of the United States Treasury Department and the
Internal RevenueService (IRS). I have participated in investigations involving the
execution of searchwarrants, including the execution of search warrants on
computers and other electronic media. As a result of my training and experience, I
am familiar with the techniques and methods of operation used by individuals
involved in criminal activity to conceal their activities from detection by law
enforcement authorities.

3. I have personally participated in the investigation of the offenses
discussed below. I am familiar with the facts and circumstances of this investigation
from, among other sources of information: (a) my personal participation in this
investigation; (b) reports made to me by other law enforcement agents; (c) review of
documentary evidence; (d) information obtained from cooperating witnesses and other
sources.

4. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses.
This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all my knowledge about this matter.

5. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that there is located within information
associated with facebook.com/aleta.thomas.79, that is stored at premises
controlled by Facebook, further described in Attachment A (“SUBJECT

FACEBOOK ACCOUNT?” ), the things described in Attachment B, respectively,
2
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 4 of 22

which constitute fruits, evidence and instrumentalities of: Fraud and Related
Activity in Connection with Computers in violation of 18 U.S.C. § 1032(a)(2)(C),
Wire Fraud in violation of 18 U.S.C. § 1343; Bank Fraud in violation of 18 U.S.C.
§ 1344; and False Statement to a Financial Institution in violation of 18 U.S.C. §
1014 (the “SUBJECT OFFENSES”).
JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is
“a court of competent jurisdiction” as defined by 18 U.S.C. § 2711(3) and 18 U.S.C.
§§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the
United States . . . that - has jurisdiction over the offense being investigated.” 18
U.S.C. § 2711G3)(A)(D.

BACKGROUND AND FACTS

ie In response to the coronavirus (COVID-19) pandemic and economic
crisis, Congress passed the Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act. The CARES Act was signed into law on March 27, 2020, and it
includes the Paycheck Protection Program (“PPP”). The PPP made federal financial
support available to businesses due to the economic effects of the COVID-19
pandemic. The PPP enabled eligible businesses to borrow funds under certain
advantageous conditions. The PPP loans were originated by financial institutions,
such as banks and credit unions, and were guaranteed by the United States Small
Business Administration (“SBA”).

8. In its PPP loan application to a financial institution and the SBA, a
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 5 of 22

business entity was required to state, among other things, its: (a) average monthly
payroll expenses; and (b) number of employees. As a part of these PPP loan
applications, businesses often submitted one or more past forms: IRS 944:
Employer’s Annual Tax Return, and/or IRS 941: Employer’s Quarterly Federal Tax
Return, along with past W-2s, and/or other IRS tax records in support of their
payroll documentation. These payroll figures were used by the financial institutions
and the SBA to calculate the amount of money the business was eligible to receive
under the PPP.

Sa In addition, the business was required to certify to the financial
institution and SBA that it was in business as of February 15, 2020. IRS forms and
tax records such as the business’s past IRS 941: Employer’s Quarterly Federal Tax
Return and/or IRS 944: Employer’s Annual Tax Return helped financial institutions
and the SBA validate the existence of the business as of February 15, 2020.

10. The PPP loan proceeds could be used by a borrowing business only for
certain authorized expenses, such as payroll costs, interest on mortgages, rent, and
utilities. The PPP allowed the interest and principal on the PPP loan to be entirely
forgiven if the business (a) used the loan proceeds to pay those expense items within
a designated time, which was usually within eight to twenty-four weeks of receiving
the proceeds, and (b) used at least 60 percent of the PPP loan proceeds on payroll
expenses.

11. During 2019 Aleta Thomas (“Thomas”) resided at 11313 East 35"

Street, Tulsa, Oklahoma 74146, in the Northern District of Oklahoma. Thomas
4
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 6 of 22

currently resides at 7333 East 63™ Place, Tulsa, Oklahoma 74133, in the Northern
District of Oklahoma. During 2020, Thomas applied for and received PPP loans
related to these business entities:

1. Coming Correct Community Ministries

2. Coming Correct Community Ministries II

3. Lead US Kids Daycare

4, Lead US Kids Daycare II

(Collectively “the entities”). The loan applications for each of the entities listed
11313 East 35th Street, Tulsa, Oklahoma 74146, as the business address.

12. Thomas began applying for PPP loans on or about May 4, 2020 and
continued submitting additional loan applications until on or about August 7, 2020.
In January 2021, Thomas made a second round PPP loan application on behalf of
Coming Correct Community Ministries II to Tulsa Federal Credit Union. As a part
of Thomas’ PPP loan applications on behalf of the entities, Thomas obtained more
than $458,000 in PPP loans from Tulsa Federal Credit Union, Arvest Bank, Cross
River Bank, and Fundbox.

13. Investigators conducted surveillance of Thomas’ reported business
address, 11313 East 35th Street, Tulsa, Oklahoma 74146, and determined that it was
a small private residence. The owner of this residence, Jenean Holmes, and her son,
Demetrious Harrison, were interviewed by investigators about the businesses
Thomas claimed were operating from the home. They stated that Thomas rented the

property for approximately two years and that there were no daycare businesses or

other businesses operating at that address.
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 7 of 22

14. Onor about November 23, 2020, investigators interviewed Thomas.
Thomas stated she applied for four total PPP loans. Thomas further stated that all
four businesses operated at 11313 East 35th Street, Tulsa, Oklahoma 74146.

15. A search for each of the four businesses on the Oklahoma Secretary of
State public corporate entities database resulted in negative search results.

16. Onorabout January 6, 2021, agents attempted to locate employees that
allegedly worked at Coming Correct Community Ministries IT (“CCCM II”). As a
part of her PPP loan to Fundbox on behalf of CCCM II, Thomas submitted payroll
records generated by Gusto Payroll. Agents were unable to locate any of the
employees listed in the payroll and discovered most of the residential addresses listed
in this payroll did not exist.

17. Thomas made several certifications in each of the four loan applications
on behalf of the entities, including but not limited to the following:

a. The Applicant was in operation on February 15, 2020 and

had employees for whom it paid salaries and payroll taxes or

paid independent contractors, as reported on Form(s) 1099-
MISC.

Os Current economic uncertainty makes this loan request
necessary to support the ongoing operations of the Applicant.

C, The funds will be used to retain workers and maintain
payroll or make mortgage interest payments, lease payments, and
utility payments, as specified under the Paycheck Protection
Program Rule; I understand that if the funds are knowingly used
for unauthorized purposes, the federal government may hold me
legally liable, such as for charges of fraud.
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 8 of 22

d. The Applicant will provide to the Lender documentation
verifying the number of full-time equivalent employees on the
Applicant’s payroll as well as the dollar amounts of payroll costs,
covered mortgage interest payments, covered rent payments, and
covered utilities for the eight-week period following this loan.

e. I further certify that the information provided in this

application and the information provided in all supporting

documents and forms is true and accurate in all material respects.

I understand that knowingly making a false statement to obtain a

guaranteed loan from SBA is punishable under the law, including

under 18 USC 1001 and 3571 by imprisonment of not more than

five years and/or a fine of up to $250,000; under 15 USC 645 by

imprisonment of not more than two years and/or a fine of not

more than $5,000; and if submitted to a federally insured

institution, under 18 USC 1014 by imprisonment of not more than

thirty years and/or a fine of not more than $1,000,000.

Paycheck Protection Program Borrow Application Form.

18. Asa part of Thomas’ initial PPP loan applications, Thomas uploaded
in support of the applications IRS Forms 944 Employer’s Annual Federal Tax
Return, IRS Form 941 Employer’s Quarterly Federal Tax Returns, and/or IRS Form
1040 U.S. Individual Tax Returns. The purpose of these supporting IRS documents
was to help PPP loan lenders evaluate a business entity’s eligibility for a PPP loan
and determine the correct value of the loan, based in part on the average monthly
wages paid by the entities.

19. Onor about December 14, 2020, the United States Attorney for the
Northern District of Oklahoma authorized an application, pursuant to 26 U.S.C. §
6103()(1), requesting a court order directing the IRS to disclose tax return

information for the entities and Thomas. On or about December 17, 2020, United
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 9 of 22

States District Judge John Dowdell ordered disclosure of tax return information for
the entities and Thomas in case number 20-MC-02. On or about March 8, 2021, the
IRS provided tax return information related to Thomas’ 2018 personal income taxes.
The IRS reported that no return information existed for Thomas’ business entities,
revealing that none of the tax return information Thomas uploaded in support of her
PPP loan applications was submitted to the IRS.

20. Onor about February 17, 2021, Thomas was served with a federal
grand jury subpoena and a target letter. On or about February 19, 2021, Thomas
appeared before the federal grand jury, was advised of her rights, and agreed to
testify. During her testimony Thomas stated that she contacted one or more
individuals on Facebook about applying for PPP loans. After their initial contact on
Facebook, the individuals called Thomas from a private or blocked telephone
number and arranged to meet Thomas at Woodland Hills Mall in Tulsa, Oklahoma
to assist Thomas in preparing PPP loan applications. Thomas testified that during
the summer of 2020, she met with two women at Woodland Hills Mall between two
and four times to prepare the PPP loan applications and supporting documents,
which Thomas, in turn, submitted to the banks. Thomas also testified that she shared
information about her email account and bank account(s) with these women.
Thomas testified that she has no contact information for the individuals because she
only contacted them via Facebook and blocked their telephone numbers.

21. Onor about March 25, 2021 United Stated Magistrate Judge Paul J
Cleary signed a Search and Seizure Warrant for United States District Court for the

Northern District of Oklahoma Case Number 21-mj-238-PJC related to the
8
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 10 of 22

Facebook account FACEBOOK.COM/ALETA.THOMAS.79. That search
warrant was served, but because of a change in personnel, the search warrant was
not obtained. This affidavit is substantially the same as the aforementioned search
warrant.

INFORMATION REGARDING FACEBOOK

22. | Facebook owns and operates a free-access social networking website of
the same name that can be accessed at http://www.facebook.com. Facebook allows
its users to establish accounts with Facebook, and users can then use their accounts
to share written news, photographs, videos, and other information with other
Facebook users, and sometimes with the general public.

23. | Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail
addresses, Facebook passwords, Facebook security questions and answers (for
password retrieval), physical address (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers. Facebook also
assigns a user identification number to each account.

24. Facebook users may join one or more groups or networks to connect
and interact with other users who are members of the same group or network.
Facebook assigns a group identification number to each group. A Facebook user can
also connect directly with individual Facebook users by sending each user a “Friend
Request.” If the recipient of a “Friend Request” accepts the request, then the two

users will become “Friends” for purposes of Facebook and can exchange

9
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 11 of 22

communications or view information about each other. Each Facebook user’s

account includes a list of that user’s “Friends” and a “News Feed,” which highlights

information about the user’s “Friends,” such as profile changes, upcoming events,
and birthdays.

25. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts. By
adjusting these privacy settings, a Facebook user can make information available
only to himself or herself, to a particular group of Facebook users, or to anyone with
access to the Internet, including people who are not Facebook users. A Facebook
user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can
control, for example, the types of notifications they receive from Facebook.

26. Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Facebook users can also post “status”
updates about their whereabouts and actions, as well as links to videos, photographs,
articles, and other items available elsewhere on the Internet. Facebook users can
also post information about upcoming “events,” such as social occasions, by listing
the event’s time, location, host, and guest list. In addition, Facebook users can
“check in” to particular locations or add their geographic locations to their Facebook
posts, thereby revealing their geographic locations at particular dates and times. A
particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “‘Friends” can post messages, attachments, and links that will typically

be visible to anyone who can view the user’s profile.
10
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 12 of 22

27. | Facebook allows users to upload photos and videos, which may include
any metadata such as location that the user transmitted when s/he uploaded the
photo or video. It also provides users the ability to “tag” (i.e., identify and label)
other Facebook users in a photo or video. When a user is tagged in a photo or video,
he or she receives a notification of the tag and a link to see the photo or video. For
Facebook’s purposes, the photos and videos associated with a user’s account will
include all photos and videos uploaded by that user that have not been deleted, as
well as all photos and videos to which the user has been “tagged” by others

28. Facebook users can exchange private messages on Facebook with other
users. These messages, which are similar to e-mail messages, are sent to the
recipient’s “Inbox” on Facebook, which also stores copies of messages sent by the
recipient, as well as other information. Facebook users can also post comments on
profiles of other Facebook users or on their own profiles. Such comments are
typically associated with a specific posting or item on the profile. In addition,
Facebook has a Chat feature that allows users to send and receive instant messages
through Facebook. These chat communications are stored in the chat history for the
account. Facebook also has a Video Calling feature, and although Facebook does
not record the calls themselves, it does keep records of the date of each call.

29. Ifa Facebook user does not want to interact with another user on
Facebook, the first user can “block” the second user from seeing his or her account.

30. Facebook has a “like” feature that allows users to give positive feedback

or connect to particular pages. Facebook users can “like” Facebook posts or

1]
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 13 of 22

updates, as well as webpages or content on third-party (i.e., non-Facebook) websites.
Facebook users can also become “fans” of particular Facebook pages.

31. Facebook has a search function that enables its users to search
Facebook for keywords, usernames, or pages, among other things.

32. | Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present.
The activity log includes stories and photos that the user has been tagged in, as well
as connections made through the account, such as “liking” a Facebook page or
adding someone as a friend. The activity log is visible to the user but cannot be
viewed by people who visit the user’s Facebook page.

33. | Facebook Notes is a blogging feature that allows Facebook users to
write and post notes or personal web logs (“blogs”), and to import their blogs from
other services, such as Xanga, LiveJournal, and Blogger.

34. The Facebook Gifts feature allows users to send virtual “gifts” to their
friends that appear as icons on the recipient’s profile page. Gifts cost money to
purchase, and a personalized message can be attached to each gift. Facebook users
can also send each other “pokes,” which are free and simply result in a notification
to the recipient that he or she has been “poked” by the sender.

35. | Facebook also has a Marketplace feature, which allows users to post
free classified ads. Users can post items for sale, housing, jobs, and other items on the

Marketplace.

12
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 14 of 22

36. In addition to the applications described above, Facebook also provides
its users with access to thousands of other applications (“apps”) on the Facebook
platform. When a Facebook user accesses or uses one of these applications, an
update about that the user’s access or use of that application may appear on the
user’s profile page.

37. | Facebook uses the term “Neoprint” to describe an expanded view of a
given user profile. The “Neoprint” for a given user can include the following
information from the user’s profile: profile contact information; News Feed
information; status updates; links to videos, photographs, articles, and other items;
Notes; Wall postings; friend lists, including the friends’ Facebook user identification
numbers; groups and networks of which the user is a member, including the groups’
Facebook group identification numbers; future and past event postings; rejected
“Friend” requests; comments; gifts; pokes; tags; and information about the user’s
access and use of Facebook applications.

38. Facebook also retains Internet Protocol (“IP”) logs, or IP addresses, for
each user ID . These logs may contain information about the actions taken by the
user ID or IP address on Facebook, including information about the type of action,
the date and time of the action, and the user ID and IP address associated with the
action. For example, if a user views a Facebook profile, that user’s IP log would
reflect the fact that the user viewed the profile and would show when and from what

IP address the user did so.

13
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 15 of 22

39. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of
service (including start date), the types of service utilized, and the means and source
of any payments associated with the service (including any credit card or bank
account number). In some cases, Facebook users may communicate directly with
Facebook about issues relating to their accounts, such as technical problems, billing
inquiries, or complaints from other users. Social networking providers like Facebook
typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions
taken by the provider or user as a result of the communications.

40. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the “who, what, why, when, where, and
how” of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or alternatively, to exclude the innocent from
further suspicion. In my training and experience, a Facebook user’s ““Neoprint,” IP
log, stored electronic communications, and other data retained by Facebook, can
indicate who has used or controlled the Facebook account. This “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, profile contact information, private
messaging logs, status updates, and tagged photos (and the data associated with the
foregoing, such as date and time) may be evidence of who used or controlled the

Facebook account at a relevant time. Further, Facebook account activity can show

14
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 16 of 22

how and when the account was accessed or used. For example, as described herein,
Facebook logs the Internet Protocol (IP) addresses from which users access their
accounts along with the time and date. By determining the physical location
associated with the logged IP addresses, investigators can understand the
chronological and geographic context of the account access and use relating to the
crime under investigation. Such information allows investigators to understand the
geographic and chronological context of Facebook access, use, and events relating to
the crime under investigation. Additionally, Facebook builds geo-location into some
of its services. Geo-location allows, users, for example, to “tag” their location in
posts, thereby helping Facebook “friends” locate each other. This geographic and
timeline information may tend to either inculpate or exculpate the Facebook account
owner. Last, Facebook account activity may provide relevant insight into the
Facebook account owner’s state of mind as it relates to the offense under
investigation. For example, information on the Facebook account may indicate the
owner’s motive and intent to commit a crime (e.g., information indicating a plan to
commit a crime), or consciousness of guilt (e.g., deleting account information in an
effort to conceal evidence from law enforcement).

41. Therefore, the computers of Facebook are likely to contain all the
material described above, including stored electronic communications and
information concerning subscribers and their use of Facebook, such as account

access information, transaction information, and other account information.

15
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 17 of 22

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

 

42. anticipate executing this warrant under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and
2703(c)(1)(A), by using the warrant to require Facebook to disclose to the
government copies of the records and other information (including the content of
communications) particularly described in Section I of Attachment B. Upon receipt
of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of
Attachment B.

CONCLUSION

43. Based on the forgoing, I respectfully submit that there is probable cause
to believe that the accounts associated with the Facebook, Inc. profiles described
above, stored at the premises owned, maintained, controlled by Facebook, Inc.
contain evidence of violations of 18 U.S.C. §§ 1032(a)(2)(C), 1343, 1344, and 1014.

44. I, therefore, respectfully request that the attached warrant be issued
authorizing the search and seizure of the contents of the accounts described in
Attachment A, and for the search and seizure of the items more fully described in

Attachment B.

16
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 18 of 22

45. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

officer is not required for the service or execution of this warrant.

Respectfully submitted,

—— la

Kelly Cason

Special Agent

Treasury Inspector General for Tax
Administration

7 Hise
Subscribed and sworn to by phone on this7~_'day of June 2021

JodiFlJayne Y% “
United States Magistrate Judge

17
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 19 of 22

ATTACHMENT A

Property to be Searched

This warrant applies to information associated with the SUBJECT
ACCOUNT: facebook.com/aleta.thomas.79, from April 1, 2020, to September 1,
2020, that are stored at premises controlled by Facebook, a company that accepts

service of legal process at 1601 Willow Road, Menlo Park, CA 94025.
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 20 of 22

ATTACHMENT

Particular Things to be Seized
I. Information to be disclosed by Facebook (the “Provider’’)

To the extent that the information described in Attachment A is within the
possession, custody, or control of the Provider, including any records, files, logs,
or information that has been deleted but is still available to the Provider, or has
been preserved pursuant to a request made under 18 U.S.C. § 2703(f) on June 17,
2021, the Provider is required to disclose the following information to the

government for each account or identifier listed in AttachmentA:

a. The contents of all individuals associated with the account, including
stored or preserved copies of messages sent to and from the account, draft messages,
the source and destination addresses associated with each message, the date and
time at which each message was sent, and the size and length of each message;

b. All records or other information regarding the identification of the
account, to include full name, physical address, telephone numbers and other
identifiers, records of session times and durations, the date on which the account was
created, the length of service, the IP address used to register the account, log-in IP
addresses associated with session times and dates, account status, alternative email
addresses provided during registration, methods of connecting, log files, and means

and source of payment (including any credit orbank account number);
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 21 of 22

c. The types of service utilized;

d. All records or other information stored at any time by an individual
using the account, including address books, contact and buddy lists, calendar data,
pictures, and files;

€. All records pertaining to communications between the Provider and any
person regarding the account, including contacts with support services and records of

actions taken.

II. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Fraud and Related Activity in Connection with
Computers in violation of 18 U.S.C. § 1032(a)(2)(C), Wire Fraud in violation of 18
U.S.C. § 1343; Bank Fraud in violation of 18 U.S.C. § 1344; and False Statement to
a Financial Institution in violation of 18 U.S.C. § 1014 (the “SUBJECT
OFFENSES”), occurring January 1, 2020 and continued through the present,
including, for the account or identifier listed in Attachment A, information

pertaining to the following matters:

(a) Communications and records relating to Aleta Thomas and all
Facebook messages;

(b) Any and all payments made by, instructed to be made by, or
related to Aleta Thomas and CCCMII;

(c) Evidence indicating how and when the account was accessed or used,
including IP addresses, to determine the geographic and

chronological context of account access, use, and events relating to
Case 4:21-mj-00490-JFJ Document 1 Filed in USDC ND/OK on 06/24/21 Page 22 of 22

the SUBJECT OFFENSES and to the account owner;

(d) Evidence indicating the account owner’s state of mind as it relates to
the SUBJECT OFFENSES; and

(e) The identity of the person(s) who created or used the user ID,
including records that help reveal the whereabouts of such

person(s).
